                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

MICHAEL DEWAYNE SMITH                                                                    PLAINTIFF

v.                                     Civil No. 4:18-cv-04111

WARDEN JEFFIE WALKER, Miller
County Detention Center; SHERIFF
JACKIE RUNION, Miller County,
Arkansas; CORPORAL BROWN,
Miller County Detention Center                                                       DEFENDANTS

                                              ORDER

       Plaintiff Michael Dewayne Smith filed this 42 U.S.C. § 1983 action pro se and in forma

pauperis on August 1, 2018. (ECF No. 1). On September 6, 2018, Plaintiff filed an Amended

Complaint. (ECF No. 8). Before the Court is a Motion to Dismiss filed by Defendants. (ECF No.

20). Plaintiff has not responded to the motion and the time to do so has passed. The court finds

this matter ripe for consideration.

       On March 26, 2019, Defendants filed the instant motion asking the Court to dismiss this

case because Plaintiff failed to attend his deposition on March 13, 2019. Counsel for Defendants

represent that notice of the deposition was mailed to Plaintiff at his address of record on February

25, 2019. The notice was not returned, and Plaintiff made no attempt to contact Defendants’

counsel prior to the date of the deposition to reschedule. On March 26, 2019, the Court issued an

order directing Plaintiff to show cause by April 8, 2019, as to why he failed to attend his deposition.

The order informed Plaintiff that failure to show cause would result in his case being dismissed

for failure to prosecute. (ECF No. 22). To date, Plaintiff has not responded to the Court’s order,

and the order has not been returned as undeliverable.
       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with orders of the court. Fed. R.

Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the district court

possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district

court has the power to dismiss an action based on “the plaintiff’s failure to comply with any court

order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added). In addition,

Federal Rule of Civil Procedure 37 (d)(1)(A)(i) provides for sanctions, including dismissal of the

action, against a party who fails to appear for his or her deposition after the party has been served

with proper notice.

       Plaintiff has failed to appear for his deposition and has failed to obey an order of the Court.

Therefore, pursuant to Federal Rules of Civil Procedure 37(d) and 41(b), the Court finds that this

case should be dismissed.      Accordingly, Defendant’s Motion to Dismiss (ECF No. 20) is

GRANTED.        Plaintiff’s Amended Complaint (ECF No. 8) is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 30th day of April, 2019.

                                                      /s/ Susan O. Hickey
                                                      Susan O. Hickey
                                                      Chief United States District Judge




                                                 2
